DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,12-16,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Tinone et al (2008/0223667).
Regarding Claim 1, Tinone discloses a method of operating an elevator safety system using pressure-sensitive detection (pressure sensitive mat, para. 0012), comprising:
detecting a presence in a safety zone 26 of a first elevator 22 of the elevator system 20 (pit sensor 30; para. 0012); activating a safety mode (para. 0013) of the first elevator 22 based at least in part on the detection; and operating the first elevator in the safety mode (disable or apply a brake para. 0013).
Regarding Claim 2, Tinone discloses further comprising transmitting data associated with the first elevator 20 to a server 32.

Regarding Claim 4, Tinone discloses the safety mode includes reducing a speed (applying a brake, para. 0013) of the first elevator 20 based at least in part on the detection.
Regarding Claim 5, Tinone discloses the safety mode includes inhibiting the first elevator 20 from traveling on one or more floors (“disable an elevator drive,” para. 0013) based at least in part on the detection.
Regarding Claim 6, Tinone discloses that responsive to the detection, stopping the operation of the first elevator (“disable an elevator drive,” para. 0013).
Regarding Claim 7, Timone discloses that responsive to the detection, operating the first elevator at normal speed when traveling outside of the safety zone (normal operation, described in para. 0006) and at a reduced speed upon entering the safety zone (apply a brake, para. 0013).


Regarding Claim 12, Tinone discloses an elevator safety system comprising:
one or more elevator cars 20;
one or more pressure-sensitive mats (para. 0012) operable to detect a presence in a safety zone 26 of the one or more elevator cars 20; and
an elevator controller 32 configured to receive a signal from the one or more pressure-sensitive mats, and activate a safety mode (para. 0013) based on the detection.
Regarding Claim 13, Tinone discloses transmitting data (Fig. 1) associated with the one or more elevator cars 20 to a server 32.
Regarding Claim 14, Tinone discloses the one or more pressure-sensitive mats are located in a pit 26 of the one or more elevators cars 20 (para. 0012).

Regarding Claim 16, Tinone discloses the elevator controller 32 is configured to operate the one or more elevator cars at normal speed when traveling outside of the safety zone (normal operation, described in para. 0006), and operate at a reduced speed upon entering the safety zone responsive to the detection (apply a brake, para. 0013). 
Regarding Claim 20, Tinone discloses the elevator controller 32 is configured to inhibit the one or more elevators cars from traveling on one or more floors (disable or apply a brake, para. 0013) based at least in part on the detection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,10,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinone.
	Regarding Claims 8 and 17,  Tinone (as applied to claims 3 and 15, respectively, above) discloses features claimed, but does not explicitly teach operating the first elevator independently of operating a second elevator in the safety mode. Duplication of working parts (in this case, a second elevator operating independently) has been held to not constitute nonobviousness. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Tinone so as to incorporate a second elevator 

Regarding Claims 10 and 19, Tinone (as applied here to claims 1 and 15, respectively, above) discloses all features claimed, but does not explicitly teach that a second elevator is operated at a reduced speed based at least in part on a safety zone of the first elevator. Duplication of working parts (in this case, a second elevator) has been held to not constitute nonobviousness. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Tinone so as to incorporate a second elevator, as elevator systems with more than one elevator are known in the art to be desirable. Tinone discloses the safety mode includes reducing a speed (applying a brake, para. 0013) of an elevator 20 based at least in part on the detection.


Allowable Subject Matter
Claims 9,11,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837